DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ito et al. (US 2008/0316774).
Regarding claim 1, Ito et al. discloses a power conversion apparatus [11, Fig. 1] connected to a plurality of voltage units [12, 13, 20], the power conversion apparatus comprising: a plurality of power conversion circuits [15, 21 35, 36 33], each power conversion circuit having a first port and a second port, the first port of each power conversion circuit being connected to a respective voltage unit of the plurality of voltage units [see Fig. 1]; and a multiport transformer [14] connected to the second port of each of the plurality of power conversion circuits [see Fig. 1], wherein the plurality of power conversion circuits and the multiport transformer are configured as a multiple active bridge in which each of the plurality power conversion circuits is a switching circuit configured as a voltage-voltage type bridge circuit [see Figs. 2A-B, 3, par 0042], the plurality of voltage units comprises a heater [not show (electric appliances (par 0026) which includes an oven, the oven has a heater element], a low voltage battery [12], and a high voltage battery [12] having a voltage that is higher than a voltage of the low voltage battery [par 0017], and each of the high voltage battery and the low voltage battery is configured to supply power to the heater [par 0037-0040, 0042].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2008/0316774), in view of Suzuki et al. (US 7,449,798).
Regarding claim 2, Ito discloses all limitations of claim 1 above, but fails to teach wherein the voltage-voltage type bridge circuit does not include an inductor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each of the three or more power conversion circuits is a switching circuit configured as a voltage-voltage type bridge circuit that does not include an inductor into that of Ito, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Suzuki teaches a power supply system has a three winding electronic transformer [3 @ Figs. 6, 12] which includes three power conversion circuits [S1-S2, S3-S4 and S5-S6 @ Fig. 12], each of the switching circuit configured as a voltage-voltage type bridge circuit that does not include an inductor [see Fig. 12].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide each of the three or more power conversion circuits is a switching circuit configured as a voltage-voltage type bridge circuit that does not include an inductor into that of Ito for reducing size and weight of the power supply system.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2008/0316774), in view of Nania et al. (US 2012/0092903).
Regarding claim 3, Ito discloses a power conversion apparatus [11, Fig. 1] connected to a plurality of voltage units [12, 13, 28], the power conversion apparatus comprising: a plurality of power conversion circuits [15, 21, and conversion circuit (33,35,36)], each power conversion circuit having a first port and a second port, the first port of each power conversion circuit being connected to a respective voltage unit of the plurality of voltage units [see Fig. 1]; and a multiport transformer [14] connected to the second port of each of the plurality of power conversion circuits [see Fig. 1], wherein the plurality of power conversion circuits and the multiport transformer are configured as a multiple active bridge in which each of the plurality power conversion circuits is a switching circuit configured as a voltage-voltage type bridge circuit [see Figs. 2A-B, 3, par 0042], the plurality of voltage units comprises a heater [not show (electric appliances (par 0026) which includes an oven, the oven has a heater element], a low voltage battery [13], a high voltage battery [12] having a voltage that is higher than a voltage of the low voltage battery [par 0017], and an AC power source, and each of the high voltage battery, the low voltage battery, and the AC power source is configured to supply power to the heater.
Ito does not disclose an AC power source that is configured to supply power to the heater.
Nania in the same field teaches a power conversion system [100 @ Fig. 1; 200 @ Fig. 2] the power conversion apparatus comprising: a plurality of power conversion circuits [106, 110, 114, 118 @ Fig. 1] and conversion circuit (206, 210, 214, 218)], each power conversion circuit having a first port [104, 108, 112, 114 @Fig. 1] and a second port, the first port of each power conversion circuit being connected to a respective voltage unit of the plurality of voltage units [see Fig. 1]; and a multiport transformer [14] connected to the second port of each of the plurality of power conversion circuits [see Fig. 1], wherein the plurality of power conversion circuits and the multiport transformer are configured as a multiple active bridge in which each of the plurality power conversion circuits is a switching circuit configured as a voltage-voltage type bridge circuit [see Figs. 2], a AC power source coupled to port [116  Fig. 1; 216 @ Fig. 2], that provides power to load that coupled to load at the port [112 @ Fig. 1; 212 @ Fig. 2; par 0020-0021, 0030-0031].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ito with an AC power source that is configured to supply power to the heater as taught by Nania for charging the batteries and loads when the AC power source available or provide power back to the grid when it needed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ito et al. and Nania et al., in view of Suzuki et al. .
Regarding claim 4, the combination of Ito et al. and Nania et al. discloses all limitations of claim 3 above wherein the voltage-voltage type bridge circuit does not include an inductor, but fails to teach the voltage-voltage type bridge circuit does not include an inductor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each of the three or more power conversion circuits is a switching circuit configured as a voltage-voltage type bridge circuit that does not include an inductor into that of Nania, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Suzuki teaches a power supply system has a three winding electronic transformer [3 @ Figs. 6, 12] which includes three power conversion circuits [S1-S2, S3-S4 and S5-S6 @ Fig. 12], each of the switching circuit configured as a voltage-voltage type bridge circuit that does not include an inductor [see Fig. 12].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide each of the three or more power conversion circuits is a switching circuit configured as a voltage-voltage type bridge circuit that does not include an inductor into that of the combination of Ito and Nania for reducing size and weight of the power supply system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836